Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 were previously pending and subject to a non-final Office Action having a notification date of February 25, 2021 (“non-final Office Action”), with claims 17-19 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on May 24, 2021 (the “Amendment”), amending claims 1 and 10 and adding new claim 20.  The present Final Office Action addresses pending claims 1-20 in the Amendment, with claims 17-19 being withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 102 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 101 and 103.  Furthermore, new rejections under 35 USC 112(a) are presented herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101:
At pages 7-8 of the Amendment, Applicant takes the position that claim 1 does not set forth a mental process but instead includes predicting/modifying a size/position of a viewport in which the prior imaging scan/toolset/reference image are to be displayed.  The Examiner 
At page 9 of the Amendment, Applicant takes the position that the Examiner asserted that the present claims are directed to a method of organizing human activity at page 3 of the non-final Office Action.  This is not true.  The Examiner asserted that the claims are directed to “mental processes” at page 4 of the non-final Office Action.
In relation to Applicant’s assertion that the present claims are directed to “techniques for managing information provided to users via a viewport of a user interface of a computing device” and thus do not recite any judicial exceptions, the Examiner disagrees.  As noted above, the present claims constitute “a mental process” because identifying exam parameters associated with diagnostic exam images and then generating a workflow for analyzing the images based on the exam parameters are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  Reference is also made to at least to the Title, Abstract, [0001], [0016], etc. of the present application which 
Furthermore, the Examiner disagrees with Applicant’s position that “modifying a viewport based on the workflow, wherein modifying the viewport comprises predicting the viewport in which the prior imaging scan, the toolset, or the reference image are to be displayed and modifying a size of the viewport, a position of the viewport, or a combination thereof” integrate the recited judicial exception into a “practical application” in relation to Step 2A-prong 2 of the Alice/Mayo analysis.
When determining whether the claim as a whole integrates the judicial exception into a practical application, it is important to assess whether the claimed invention improves the functioning of a computer or other technology.  MPEP §2106.05(a).  In this regard, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Id.
In the present case, the present specification does not appear to provide any details regarding how modification of the recited viewport improves the functioning of a computer or other technology.  Furthermore, Applicant does not even assert any apparent technological improvement in the Amendment in the first place.  In contrast, modifying the size/position of the viewport amounts to mere instructions to apply the above-noted at least one abstract idea (MPEP § 2106.05(f)) as it amounts to only an idea of an outcome without reciting details of how a solution to a problem is accomplished (Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); MPEP § 2106.05(f)(1)).

In relation to Applicant’s assertion at page 11 regarding Step 2B of the Alice/Mayo analysis that the various claim limitations do not merely link an abstract idea to a particular environment but instead result in a technological improvement in such systems and methods, the Examiner asserts that a) the claim do recite an abstract idea as noted herein and b) the additional limitations do not amount to “significantly more” than the abstract idea for at least all the reasons presented in support of why the additional limitations do not provide a “practical application” of the abstract idea.  Regarding the additional limitation of sending the workflow to the storage system for storage with images as part of the exam which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); MPEP 2106.05(d)(II).  Regarding the additional limitations of collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); MPEP 2106.05(d)(II).

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103:
	Applicant’s remaining arguments are moot in view of the new grounds of rejection set forth herein.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The workflow models include, for example, a workflow inference model 320. The workflow inference model 320 is configured to infer a workflow that is most suited for a diagnostic exam retrieved by and performed by a clinician such as a radiologist. The workflow inference model 320 may suggest/predict an order and identity of action items to be performed as part of a protocol for a diagnostic exam, which may include analysis of acquired images to diagnose a suspected condition (as a function of the condition, the body part, the imaging modality, etc.). The workflow inference model 320 may suggest/predict the viewport(s) in which the priors, toolsets, references, etc., are to be displayed, the size of the viewports, positions of the viewports, and any other aspects of the layout and visual appearance of the graphical user interface that is used to present the images and other information to the user during the diagnostic exam. Further, the workflow inference model 320 may suggest/predict a hanging protocol for the images that are to be analyzed in the current exam. As an example, if the clinician has retrieved a mammogram exam for a patient to diagnose for the presence of a tumor, the workflow inferencing model 320 may be used to suggest a workflow including a hanging order in which the currently acquired images should be viewed so as to reliably diagnose for a breast tumor. In this way, the workflow inference model may suggest a workflow to allow a user (e.g., clinician) to navigate through the process of reading the images in the exam. The models 307 may also include a prior selection model 322 that may be deployed for selection of priors including the identification and selection of prior data, prior images, etc. The prior images may include prior images collected for the current patient, as well as prior images collected from other patients at the given on-site location with confirmed diagnoses. The models 307 may also include a toolset prediction model 324 that may be deployed for the selection and display of toolsets that are determined to enable reliable diagnosis of the suspected condition, as well as toolsets selected based on user settings. For example, the toolset prediction model 324 may automatically predict and suggest toolsets that are used for mammogram analysis by the given clinician, as well as toolsets that were used during the diagnosis of confirmed prior cases. The predicted toolset may include a selected set of tools as well as a defined relative positioning of the tools. For example, if a zoom tool was used in the diagnostic workflow of most of the confirmed prior cases, the zoom tool may be suggested with a position of the zoom tool adjusted based on the handedness (e.g., left or right) of the user. (Emphasis added).

modifying a size and/or position of a viewport in which the prior imaging scan, toolset, or reference image are to be displayed as now recited in the present claims.  Particularly, modifying a size/position of a viewport connotes that there is already a viewport present whereby the size/position of the viewport is then modified.  
However, the above portion of the present specification merely discloses that the workflow inference model 320 can predict a size/position of the viewport used to present the images/other information (whereby a viewport is presumably generated to match the predicted size/position) - this is different than modifying a size/position of (an existing) viewport as now recited in the present claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to a method (i.e., a process) and claims 10-16 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-16 and 20 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

A system, comprising: 
a storage system; and 
a computing device storing instructions executable by a processor of the computing device to: 
automatically identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images, the diagnostic exam and the one or more medical images stored in the storage system; 
automatically generate a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging wherein the workflow is generated based on the one or more exam parameters; 
modify a viewport based on the workflow, wherein modifying the viewport comprises predicting the viewport in which the prior imaging scan, the toolset, or the reference image are to be displayed and modifying a size of the viewport, a position of the viewport, or a combination thereof; and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because identifying exam parameters associated with diagnostic exam images, generating a workflow for analyzing the images based on the exam parameters, and predicting a viewport in which the prior imaging scan, the toolset, or the reference image are to be displayed are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a user could practically in their mind identify exam parameters such as diagnostic goals, anatomical features in the images, patient information, etc., and then generate in their mind a workflow for analyzing the images.  For instance, based on the images being of the heart obtained via an echocardiogram to assess for cardiomyopathies, the user could “generate” (determine in their mind) a workflow to analyze the images including particular views to review, a particular order in which the images are to be assessed, particular graphical tools to be utilized, etc.  The user could also view a user interface and “predict” which viewport reference images, toolsets, etc. are to be displayed.  For 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 6, 14, and 20 further define the at least one abstract idea and thus fail to make the abstract idea any less abstract. 
-In relation to claims 6 and 14, these claims specify that the workflow is generated according to suggested workflow parameters output by workflow models.  For instance, a user could practically in their mind review the suggested workflow parameters to generate the workflow for analyzing the images.  These claims thus amount to “mental processes.”
-In relation to claim 20, this claim calls for predicting a hanging protocol indicating an order of presentation of the images during the exam which can be practically performed in the human mind (e.g., a user could think about a “predict” some manner in which the images are to be presented) and thus amounts to “mental processes.”
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
a storage system (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)); and 
a computing device storing instructions executable by a processor of the computing device (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) to: 
automatically (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images, the diagnostic exam and the one or more medical images stored in the storage system (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)); 
automatically (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) generate a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image (mere field of use limitation as noted below, see MPEP § 2106.05(h)), wherein the workflow is generated based on the one or more exam parameters; 
modify a viewport based on the workflow, wherein modifying the viewport comprises predicting the viewport in which the prior imaging scan, the toolset, or the reference image are to be displayed and modifying a size of the viewport, a position of the viewport, or a combination thereof (mere instructions to apply the above-noted at least one abstract idea as noted below, see MPEP 2106.05(f)); and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional as it merely consists of transmitting data over a network, see MPEP § 2106.05(d)(II)).
	
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device with processor, the storage device that stores the exam and the images, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the workflow includes one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); MPEP § 2106.05(f)(1)).
Regarding the additional limitation of sending the workflow to the storage system for storage with images as part of the exam, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the 
For these reasons, representative independent claim 10 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 10 and analogous independent claims 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12: These claims recite various types of exam parameters and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3, 8, 9, and 16: These claims call for collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display and therefore merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claims 4, 5, and 13: These claims recite how the diagnostic protocol includes a list of action items and various workflow examples and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7 and 15: This claim specifies how the workflow models are trained to correlate exam parameters with the suggested workflow parameters based on various types of training 
Claim 11: This claim recites that the system includes a viewer that sends requests to retrieve exam images and displays such retrieved images on a display device according to the workflow which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  These limitations also amount to mere instructions to apply the above-noted at least one abstract idea (Id.).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the computing device with processor, the storage device that stores the exam and the images, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Also, the additional limitation specifying how the workflow includes one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular 
Regarding the additional limitation of sending the workflow to the storage system for storage with images as part of the exam which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); MPEP 2106.05(d)(II).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); MPEP 2106.05(d)(II).
Therefore, claims 1-16 and 20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”) in view of U.S. Patent App. Pub. No. 2013/0293481 to You (“You”):
a method (Figure 6A), comprising: 
automatically identifying one or more exam parameters associated with a diagnostic exam that includes one or more medical images ([0075]-[0076] discuss obtaining data/results such as anatomy, scan type, etc. regarding scans from medical imaging devices (“exam parameters associated with a diagnostic exam that includes one or more medical images”); and 
automatically generating a workflow for analyzing the one or more medical images ([0077] discusses selecting/launching (generating) a workflow template and [0078]-[0079] discuss applying the workflow template to the patient’s medical image data (analyzing the images using the workflow template), the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image ([0058] discusses how a workflow stage can include a set of software tools (“toolset”) to adjust image processing parameters while [0071] and Figure 5 describes/illustrate a scene with number of stages applied to the medical images (“diagnostic protocol”), wherein the workflow is generated based on the one or more exam parameters ([0077] notes that the workflow template is selected/launched/generated based on the macro anatomy (one or more exam parameters); and
... predicting the viewport in which the prior imaging scan, the toolset, or the reference image are to be displayed... (([0073] and Figure 5 disclose/illustrate a panel 560 (“viewport”) displaying a set of tool (“toolset”) in the form of icons that can be customized for various workflow stages and medical image views, whereby the panel/viewport would be “predicted” in order to display the set of tool icons therein).
modifying [the] viewport based on the workflow, wherein modifying the viewport comprises ... modifying a size of the viewport, a position of the viewport, or a combination thereof.
Nevertheless, You teaches ([0049] and Figure 10) that it was known in the user interface art to automatically adjust a size of a window on a user interface (which would also adjust its position) based on a number of icons to be displayed which would advantageously maintain all associated icons together in a common window thereby enhancing the user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a size and/or position of the panel/viewport of Iwase as taught by You to advantageously maintain all associated icons together in a common window thereby enhancing the user experience.

Regarding claim 2, the Iwase/You combination discloses the method of claim 1, further including wherein the one or more exam parameters comprise one or more of an imaging modality used to acquire the one or more medical images ([0076]-[0077] of Iwase discuss RUNOFF scans (imaging modality), a diagnostic goal of the diagnostic exam ([0077] of Iwase discuss cardiac scan), anatomical features imaged in the one or more medical images ([0075] and [0077] of Iwase discuss patient anatomy of the study images), patient information of a patient imaged in the one or more medical images, and an identity of a clinician performing the diagnostic exam ([0021] of Iwase notes how an exam parameter can be user/radiologist identity).

upon receiving a request from a user, outputting the workflow for display on a display device (the bottom of [0068] and Figure 4 of Iwase discuss/illustrate how a user selects a particular study (such that a request from the user is received) and then the workflow scenes for the particular study are displayed).

Regarding claim 4, the Iwase/You combination discloses the method of claim 1, further including wherein the diagnostic protocol includes a list of action items to be performed during the diagnostic exam ([0060] and Figure 3 of Iwase describe/illustrate set (list) of workflow stages (action items) for performing a cardiac diagnosis while [0071] and Figure 5 of Iwase describe/illustrate a scene with number (set) of stages (action items) to be applied to the medical images.

Regarding claim 5, the Iwase/You combination discloses the method of claim 1, further including wherein the workflow further includes a format of a workflow interface via which the one or more medical images, the toolset, the prior imaging scan, the prior finding, and the reference image are displayed ([0066] of Iwase discusses how a workflow stage can display a curved reformat of a vessel (one of the medical images); also Figure 5 and [0070]-[0071] of Iwase illustrate/discuss how the medical images and toolset are displayed in an interface via the workflow template which includes some format of the interface).

Regarding claim 6, the Iwase/You combination discloses the method of claim 1, further including wherein automatically generating the workflow comprises automatically generating the workflow according to a set of suggested workflow parameters output by one or more workflow models ([0025] of Iwase discusses how a workflow scene is automatically generated based on a workflow template, [0055] discusses how a workflow is modeled by a template which includes a set of workflow stages (suggested workflow parameters), and [0077] discusses selecting/launching (generating) a workflow template based on the macro anatomy (exam parameter); therefore, there is some “workflow model” that outputs a set of suggested workflow parameters  (workflow stages) to generate the workflow).

Regarding claim 10, Iwase discloses a system (Figure 1), comprising: 
a storage system (medical data storage 160 of Figure 1); and 
a computing device storing instructions executable by a processor of the computing device (workflow management server 140 which executes instructions with a processing device per [0074]) to: 
automatically identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images ([0075]-[0076] discuss obtaining data/results such as anatomy, scan type, etc. regarding scans from medical imaging devices (“exam parameters associated with a diagnostic exam that includes one or more medical images”), the diagnostic exam and the one or more medical images stored in the storage system ([0037] notes that medical images and workflow templates (part of the diagnostic exam) are stored in medical data storage 160); 
automatically generate a workflow for analyzing the one or more medical images ([0077] discusses selecting/launching (generating) a workflow template and [0078]-[0079] discuss applying the workflow template to the patient’s medical image , the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image ([0058] discusses how a workflow stage can include a set of software tools (“toolset”) to adjust image processing parameters while [0071] and Figure 5 describes/illustrate a scene with number of stages applied to the medical images (“diagnostic protocol”), wherein the workflow is generated based on the one or more exam parameters ([0077] notes that the workflow template is selected/launched/generated based on the macro anatomy (one or more exam parameters); 
... predicting the viewport in which the prior imaging scan, the toolset, or the reference image are to be displayed... (([0073] and Figure 5 disclose/illustrate a panel 560 (“viewport”) displaying a set of tool (“toolset”) in the form of icons that can be customized for various workflow stages and medical image views, whereby the panel/viewport would be “predicted” in order to display the set of tool icons therein)...; and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam (as [0037] notes that medical images and workflow templates are stored in medical data storage 160, then they are sent to the storage 160 as part of the diagnostic exam).
However, Iwase appears to be silent regarding specifically modify [the] viewport based on the workflow, wherein modifying the viewport comprises ... modifying a size of the viewport, a position of the viewport, or a combination thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a size and/or position of the panel/viewport of Iwase as taught by You to advantageously maintain all associated icons together in a common window thereby enhancing the user experience.

Regarding claim 11, the Iwase/You combination discloses the system of claim 10, further including a viewer including a display device (Figures 4-5 of Iwase show a “viewer” which is displayed via clients 110/120 per [0040]-[0041]), and wherein the viewer is configured to send a request to the storage system to retrieve the diagnostic exam including the one or more medical images and the workflow, and display via the display device the one or more medical images according to the diagnostic protocol of the workflow and display the toolset, the prior imaging scan, the prior finding, and/or the reference image according to the workflow (the end of [0068] of Iwase discusses how a user can select a particular study/exam in Figure 4 which is then displayed in Figure 5 and includes medical images according to the diagnostic protocol of the workflow ([0071] notes how Figure 5 illustrates a workflow scene with various stages), toolset (ref. 560), etc.).

Claim 12 is rejected in view of the Iwase/You combination as discussed above in relation to claim 2.


Claim 14 is rejected in view of the Iwase/You combination as discussed above in relation to claim 6.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”) in view of U.S. Patent App. Pub. No. 2013/0293481 to You (“You”) as applied to claim 6 (in the case of claims 7-8) and claim 14 (in the case of claims 15-16) above, and further in view of U.S. Patent App. Pub. No. 2007/0106633 to Reiner (“Reiner”) and U.S. Patent App. Pub. No. 2017/0177812 to Sjolund (“Sjolund”):
Regarding claim 7, the Iwase/You combination discloses the method of claim 6, further including wherein the one or more workflow models are trained to correlate the one or more exam parameters with the set of suggested workflow parameters (the above-discussed workflow models correlate the exam parameters with the workflow parameters because they output workflow parameters based on the exam parameters,)...
However, the Iwase/You combination appears to be silent regarding the training specifically being based on training datasets that include, for each of a plurality of prior diagnostic exams associated with different respective patients, patient clinical data, prior reports, image data, and diagnostic exam workflow usage data.
Nevertheless, Reiner teaches ([0115]) that it was known in the healthcare informatics art for computerized intelligent agents to monitor/audit workflow actions including user actions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training in the system of the Iwase/You combination specifically being based on training datasets that include, for a prior diagnostic exam of a patient, patient clinical data, prior reports, image data, and diagnostic exam workflow usage data as taught by Reiner, and where the prior data is for a plurality of patients as taught by Sjolund, to advantageously allow the system to generate workflows that are more tailored to particular exam parameters across a wide variety of patient types thereby resulting in improved diagnostic exams.  

Regarding claim 8, the Iwase/You/Reiner/Sjolund combination discloses the method of claim 7, further including collecting user interaction data during execution of the diagnostic exam via the generated workflow ([0083] of Iwase discusses how the system receives user , the user interaction data usable to retrain the one or more workflow models (the Examiner is interpreting the interaction data being “usable to retrain the one or more workflow models” to mean that the interaction data is capable of being used to retrain the models; in this regard, the saved updated metadata in [0083] of Iwase appears to be “usable” (able to be used) to retrain the models as it is data; furthermore, [0115] of Reiner discusses how the computerized intelligent agents use the user actions to create modified workflows (retrain workflow models); similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the user interaction data to be usable to retrain the workflow models of the Iwase/Reiner/Sjolund combination as taught by Reiner to advantageously allow the system to update the workflow models with new data thereby increasing the accuracy and usefulness of the generated workflows).

	Claim 15 is rejected in view of the Iwase/You/Reiner/Sjolund combination as discussed above in relation to claim 7.

Regarding claim 16, the Iwase/You/Reiner/Sjolund combination discloses the system of claim 15, further including [collecting] user interaction data during execution of the diagnostic exam via the generated workflow ([0083] of Iwase discusses how the system receives user requests to adjust medical image views and then updated metadata is saved back to the scene while [0115] of Reiner teaches how the computerized intelligent agents audit user , the user interaction data usable to retrain the one or more workflow models (the Examiner is interpreting the interaction data being “usable to retrain the one or more workflow models” to mean that the interaction data is capable of being used to retrain the models; in this regard, the saved updated metadata in [0083] of Iwase appears to be “usable” (able to be used) to retrain the models as it is data; furthermore, [0115] of Reiner discusses how the computerized intelligent agents use the user actions to create modified workflows (retrain workflow models); similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the user interaction data to be usable to retrain the workflow models of the Iwase/Reiner/Sjolund combination as taught by Reiner to advantageously allow the system to update the workflow models with new data thereby increasing the accuracy and usefulness of the generated workflows); and
...
However, the Iwase/You/Reiner/Sjolund combination, as specifically combined in relation to claim 15, appears to be silent regarding [collecting] follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam, the follow-up data usable to determine a diagnostic accuracy of the generated workflow (the Examiner is interpreting the follow-up data being “usable to determine a diagnostic accuracy of the generated workflow” to mean that the follow-up data is capable of being used to determine a diagnostic accuracy of the generated workflow).
Nevertheless, Reiner teaches ([0148]) that it was known in the healthcare informatics art for researchers to access and review various data such as images, interpretations, etc. using workflow templates to perform outcome analysis which can include (end of [0149]) diagnostic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collected follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam in the system of the Iwase/You/Reiner/Sjolund combination as taught by Reiner to advantageously allow for continued research and improvement of workflow templates thereby improving patient care. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”) in view of U.S. Patent App. Pub. No. 2013/0293481 to You (“You”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2007/0106633 to Reiner (“Reiner”):
Regarding claim 9, the Iwase/You combination discloses the method of claim 1 but appears to be silent regarding collecting follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam, the follow-up data usable to determine a diagnostic accuracy of the generated workflow (the Examiner is interpreting the follow-up data being “usable to determine a diagnostic accuracy of the generated workflow” to mean that the follow-up data is capable of being used to determine a diagnostic accuracy of the generated workflow).
Nevertheless, Reiner teaches ([0148]) that it was known in the healthcare informatics art for researchers to access and review various data such as images, interpretations, etc. using 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collected follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam in the system of the Iwase/You combination as taught by Reiner to advantageously allow for continued research and improvement of workflow templates thereby improving patient care. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”) in view of U.S. Patent App. Pub. No. 2013/0293481 to You (“You”) as applied to claim 10 above, and further in view of U.S. Patent App. Pub. No. 2013/0129198 to Sherman et al. (“Sherman”):
Regarding claim 20, the Iwase/You combination discloses the system of claim 10, and discloses wherein the workflow comprises ... an order of presentation of the one or more medical images during the diagnostic exam (Figure 5, [0070]-[0071], and [0079] of Iwase illustrate/discuss various medical images that are presented in a particular order during a diagnostic study). 
However, the Iwase/You combination appears to be silent regarding specifically predicting a hanging protocol that indicates the order of presentation of the images.
Nevertheless, Sherman teaches (Abstract) that it was known in the healthcare informatics art to automatically identify (predict) and apply a hanging protocol to a new image exam to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the workflow of the Iwase/You combination to have included predicting a hanging protocol that indicates the order of presentation of the images as taught by Sherman to facilitate display of the new image exam and thereby facilitate interpretation of the images to increate diagnostic accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686